Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-28-2009

USA v. George Blood
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-4101




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"USA v. George Blood" (2009). 2009 Decisions. Paper 1463.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1463


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      _______________

                                         No. 08-4101
                                      ________________

                            UNITED STATES OF AMERICA

                                             vs.

                                      GEORGE BLOOD,
                                                 Appellant
                                       ______________

          Before: SCIRICA, Chief Judge, WEIS and GARTH, Circuit Judges
                   ______________________________________

                     SUR PETITION FOR PANEL REHEARING
                      ______________________________________

              The petition for panel rehearing is GRANTED. The Opinion filed on

March 20, 2009 is WITHDRAWN.

              The Court having concluded that the defendant’s motion dated May 8, 2008

was timely filed under Rule 12(b)(3)(B), the case is remanded to the District Court for a

ruling on the merits of the motion.

                                                   BY THE COURT:

                                                   S/JOSEPH F. WEIS JR.
                                                   United States Circuit Judge
DATED:        April 28, 2009
MB/cc:        George Blood
              Lesley F. Wolf, Esq.